--------------------------------------------------------------------------------

Exhibit 10.5b


GEOEYE, INC.
AMENDMENT
TO THE
TERMS AND CONDITIONS OF EMPLOYMENT
OF
WILLIAM WARREN


This Amendment (this “Amendment”) to that certain offer letter setting forth the
terms and conditions of employment of William Warren (the “Executive”) with
Orbital Imaging Corporation (“OrbImage”) dated as of December 22, 2003 (the
“Offer Letter”) is made as of this 24th day of December, 2008 (the “Amendment
Date”), by and among GeoEye, Inc. (the “Company”) and the Executive. Except as
set forth in this Amendment, capitalized terms used herein but not defined
herein shall have the meanings ascribed to them in the Offer Letter.


WITNESSETH


WHEREAS, the Company is the successor to OrbImage and has succeeded to the
rights and obligations of OrbImage under the Offer Letter; and


WHEREAS, the Company and the Executive desire to amend the terms of the Offer
Letter as a result of the application of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to the Offer Letter;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Executive and the Company (collectively
the “Parties”) hereby agree as of the Amendment Date to the following:


1.            Amendments to the Offer Letter. Effective as of the Amendment
Date, the Offer Letter is hereby amended as follows. The following paragraphs
are inserted at the end of the Offer Letter:


“Notwithstanding anything to the contrary in this letter, with respect to any
severance amounts payable to you under letter, in no event shall a termination
of your employment under this letter or shall a termination of this letter occur
unless such termination constitutes a Separation from Service. For purposes of
this letter, a “Separation from Service” shall mean your “separation from
service” with the Company as such term is defined in Treasury Regulation Section
1.409A-1(h) and any successor provision thereto. For purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
each payment that you may be eligible to receive under this letter shall be
treated as a separate and distinct payment.


Notwithstanding anything to the contrary in this letter, in-kind benefits and
reimbursements provided under this letter during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this letter, you must timely submit all reimbursement requests and,
if timely submitted, reimbursement payments shall be promptly made to you
following such submission, but in no event later than December 31st of the
calendar year following the calendar year in which the expense was incurred. In
no event shall you be entitled to any reimbursement payments after December 31st
of the calendar year following the calendar year in which the expense was
incurred. This paragraph shall only apply to in-kind benefits and reimbursements
that would result in taxable compensation income to you.

 
 

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in this letter, if at the time of your
Separation from Service, you are a “specified employee” as defined in Section
409A of the Code, as reasonably determined by the Company in accordance with
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such Separation from
Service is necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in the
payments or benefits ultimately paid or provided to you) until the date that is
at least six (6) months following your Separation from Service with the Company
(or the earliest date permitted under Section 409A of the Code), whereupon the
Company will pay you a lump-sum amount equal to the cumulative amounts that
would have otherwise been previously paid to you under this letter during the
period in which such payments or benefits were deferred. Thereafter, payments
will resume in accordance with this letter.


This letter is intended to be written, administered, interpreted and construed
in a manner such that no payment or benefits provided under the Agreement become
subject to (a) the gross income inclusion set forth within Section 409A(a)(1)(A)
of the Code or (b) the interest and additional tax set forth within Section
409A(a)(1)(B) of the Code (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties. In
no event shall the Company be required to provide a tax gross-up payment to you
or otherwise reimburse you with respect to Section 409A Penalties.”


2.            No Other Amendment. Except as expressly set forth in this
Amendment, the Offer Letter shall remain unchanged and shall continue in full
force and effect according to its terms.


3.            Acknowledgement. The Executive acknowledges and agrees that the
Executive has carefully read this Amendment in its entirety, fully understands
and agrees to its terms and provisions and intends and agrees that it be final
and legally binding on the Executive and the Company.

 
2

--------------------------------------------------------------------------------

 

4.            Governing Law; Counterparts. This Amendment shall be construed in
accordance with the laws of the Commonwealth of Virginia without reference to
principles of conflicts of law and may be executed in several counterparts by
the Parties.


[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.



 
GEOEYE, INC.
               
By:
/s/ Matthew M. O'Connell       
Title:
President & Chief Executive Officer               
WILLIAM WARREN
             
/s/ William Warren
 

 
 
4

--------------------------------------------------------------------------------